Citation Nr: 0335561	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  98-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for peptic 
ulcer disease.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
esophagus problems and gastroesophageal reflux disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
April 1962.  

This case comes to the Board of Veterans' Appeals (Board) 
from September 1997 and September 2002 rating decisions of 
the RO.  The veteran testified before the undersigned in June 
2003; a transcript of that proceeding is associated with the 
claims file.

The Board notes that although the September 2002 rating 
action and the July 2003 statement of the case characterized 
the issue simply as entitlement to service connection for 
esophagus problems and gastroesophageal reflux disease, that 
issue was previously denied by the RO in an unappealed rating 
decision dated in November 2000.  Consistent with that 
procedural history, however, a review of the RO's reasons and 
bases in the September 2002 rating action and July 2003 
statement of the case reflects a denial based on the lack of 
receipt of new and material evidence.  The issue has been 
phrased accordingly in the first page of this decision.


REMAND

At the veteran's recent hearing, he testified that his 
service-connected peptic ulcer disease had increased in 
severity, and that he had had more recent VA treatment since 
the latest VA outpatient treatment records on file, dated in 
July 2002.  He was last examined by VA for this disability in 
April 1998.  As such, remand to obtain outstanding VA records 
and a contemporary examination is indicated.  

The veteran has also disclosed that he received private 
treatment.  A statement has since been received from that 
private physician, without the veteran's waiver of initial 
Board consideration of such evidence.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003); see also 
38 C.F.R. § 20.1304 (2001); cf. 67 Fed. Reg. 3099, 3105-3106 
(January 23, 2002).  In any case, although the veteran's 
private physician identified having treated the veteran 
relevant to his ulcer disease, that physician did not provide 
clinical notes that may be potentially pertinent to the 
veteran's appeal.  Thus, additional efforts to obtain such 
should be made.

Finally, the RO should take this opportunity to make sure 
that the veteran has been adequately informed and assisted, 
consistent with the Veterans Claim Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

The Board also notes that during the pendency of the 
veteran's appeal relevant to the rating assigned to peptic 
ulcer disease, the RO denied the veteran's claim based on 
entitlement to service connection for esophagus problems and 
gastroesophageal reflux disease.  The veteran submitted a 
notice of disagreement on that issue at the time of his June 
2003 hearing, and the RO thereafter issued a statement of the 
case.  A review of the claims file reflect that the veteran 
has since submitted a timely substantive appeal.  On his Form 
9, received in September 2003, the veteran requested a 
hearing on that issue before a Veterans Law Judge sitting at 
the RO.  Thus, the appropriate hearing must be scheduled.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran, 
in accordance with applicable laws and 
regulations, for a hearing before a 
Veterans Law Judge at the RO.  



2.  Pertinent to the rating claim on 
appeal, the RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  With that letter the RO 
should send the veteran another VA Form 
21-4142 and inform him that such must be 
completed in order for VA to obtain 
clinical records from the private 
physician who submitted a summary 
treatment statement in July 2003.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

3.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file the 
veteran's records of contemporary VA 
treatment or evaluation for peptic ulcer 
disease, specifically clinical records or 
the results of diagnostic testing dated 
subsequent to approximately July 2002.  

4.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

5.  After the above is completed, to the 
extent possible, the RO should schedule 
the veteran examination by a physician 
with the appropriate expertise to 
determine the severity of peptic ulcer 
disease.  Send the claims file to the 
examiner for review.  The examiner is 
requested to identify the nature and 
severity of all manifestations of peptic 
ulcer disease, to include discussing the 
frequency of symptom recurrences.  The 
examiner is requested to state whether 
the veteran has anemia and/or sustained 
weight loss that is productive of any 
impairment in health, and also to comment 
on the presence and degree, or absence 
of, pain, vomiting, hematemesis or 
melena.  

6.  Then, the RO should undertake any 
other notification or development action 
it determines to be indicated, to include 
any required corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After the completion of the above, 
the RO should readjudicate the veteran's 
claim of entitlement to an increased 
rating for peptic ulcer disease.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

